Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
First Action Allowance
	The instant application is a CONTINUATION of U.S. Patent Application 16/730,198 filed December 30, 2019, and after the Preliminary Amendment of March 3, 2022 presents 21 claims for examination and consideration.
After a thorough examination of the claimed invention, along with the Parent Application File, and the Preliminary Amendment, claims 1-21 are allowed. 
Claims 1-21 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Because the best prior art of record, or that encountered in searching the Invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
1.	A robotic process automation (RPA) method comprising employing at least one hardware processor of a computer system to:	
 	in response to selecting a target of an RPA activity from a plurality of user interface (UI) elements of a target UI, determine a target element ID comprising a
plurality of attributes collectively characterizing the selected target
target;
 	in response to determining the target element ID, select an attribute of the
plurality of attributes for fuzzy matching, the selected attribute having a target value; and
 	formulate an RPA script instructing a software robot to execute the RPA activity, the RPA script formulated to earmark the selected attribute for fuzzy
matching;
 	wherein executing the RPA script on an RPA host causes the RPA host to employ fuzzy matching to automatically identify a runtime instance of the selected target
within a runtime UI exposed by the RPA host, wherein fuzzy
matching comprises:
  		comparing the target value with a value of the selected attribute characterizing a candidate element of the runtime UI, the comparison performed
according to a similarity threshold, and
 		identifying the candidate element as the runtime instance of the selected target according to a result of the comparison.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        5-7-2022